     Case 2:18-cv-02365-MWF-PLA Document 89 Filed 01/28/19 Page 1 of 5 Page ID #:413




1     A. David Youssefyeh (185994)
      Liza Youssefyeh (192945)
2     A|D|Y Law Group, P.C.
      1925 Century Park East, Suite 1380
3     Los Angeles, California 90067
      Telephone: (310) 772-2872
4     Facsimile:   (310) 772-0020
5     Attorneys for Defendant,
      GIVE TV, LLC
6

7

8                                UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10                                        WESTERN DIVISION
11

12
      LITTON SYNDICATIONS, LLC, a
13    limited liability company,                      Case No. 2:18-CV-02365-MWF-PLA
14
            Plaintiff,
15
                                                      DEFENDANT GIVE TV, LLC’S INITIAL
16    vs.                                             DISCLOSURES PURSUANT TO RULE
                                                      26(a)(1) OF THE FEDERAL RULES OF
17
      GIVE TV LLC, a limited liability                CIVIL PROCEDURE
18    company, and ZENMOOSE CAPITAL,
19    LLC, a limited liability company,

20
            Defendants.
21

22

23

24

25

26

27

28




                                                    –1–
                DEFENDANT GIVE TV, LLC’S INITIAL DISCLOSURES - Case No. 2:18-CV-02365-MWF-PLA
     Case 2:18-cv-02365-MWF-PLA Document 89 Filed 01/28/19 Page 2 of 5 Page ID #:414




1            Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, Defendant Give
2     TV, LLC (“Defendant”), by and through its attorneys of record, hereby makes the following
3     disclosures of information regarding witnesses, documents, damage computations, and
4     insurance in accordance with Rule 26(s)(1) of the Federal Rules of Civil Procedure. These
5     disclosures are based on information presently available to Defendant. Defendant
6     continues to investigate the facts, claims and damages at issue, and expect that additional
7     information will arise that will supplement the information provided in these disclosures.
8     Defendant reserves the right to amend or supplement these disclosures based upon any
9     such information, including Plaintiff’s Initial Disclosers, as well as documents and
10    information obtained in the course of discovery from Plaintiff and third parties.
11

12    I.     WITNESSES
13           Defendant currently is investigating this matter and currently identifies the
14    following witness(es) who is likely to have discoverable information that may be used to
15    support Defendant’s defenses against Plaintiff in this action, including Plaintiff’s
16    allegations in its Complaint:
17           1) Person Most Knowledgeable at Plaintiff Litton Syndications, LLC, who may be
18               contacted through Plaintiff’s counsel.
19           2) Person Most Knowledgeable at Bungalow Media + Entertainment.
20           3) Gary Reeves, on behalf of Defendant Give TV, LLC, who may be contacted
21               through Defendant’s counsel.
22           4) Chad Warren, ZenMoose.
23           Further, Defendant identifies all persons identified by any party in any disclosures,
24    answers to discovery, including interrogatories or deposition testimony, with respect to the
25    areas for which they are disclosed, all expert witnesses designated by any party, and all
26    persons deposed in this action. Defendant reserves the right to amend and supplement this
27    list as its investigation continues.
28




                                                    –2–
                DEFENDANT GIVE TV, LLC’S INITIAL DISCLOSURES - Case No. 2:18-CV-02365-MWF-PLA
     Case 2:18-cv-02365-MWF-PLA Document 89 Filed 01/28/19 Page 3 of 5 Page ID #:415




1     II.    DOCUMENTS AND THINGS
2            Defendant currently anticipates that it may rely on the following documents or
3     categories of documents and tangible things in its possession, custody, and/or control to
4     supports its claims, including but not limited to:
5            1. The contracts between the parties and amendments thereto.
6            2. The contract between Litton Syndication, LLC and NBC.
7            3. Production schedules relating to the airing of the Give TV, LLC program.
8            4. Litton Syndication, LLC’s accounting (including payments received and made)
9                 as it relates to the Give TVC, LLC program, Seasons 1 and 2.
10           5. All records maintained by Litton Syndication, LLC with respect to Give TV, LLC.
11           Further, Defendant may rely on any documents produced by any other party or
12    non-party, any written discovery, deposition testimony, and expert discovery and report
13    obtain in the course of litigation.
14

15    III.   DAMAGE COMPUTATIONS
16           Defendant is in negotiations with Plaintiff with respect to the damages in order to
17    resolve this action, and contends certain information may be necessary from Plaintiff to
18    that end.
19

20    IV.    INSURANCE
21           Defendant does not have any insurance coverage with respect to this claim.
22

23    V.     RESERVATION OF RIGHTS
24           The witnesses, documents, damage computations, and insurance described herein
25    constitute responsive information currently known by Defendant, and or is in its
26    possession, custody or control. Defendant reserves the right to maned, supplement and
27    correct this information as necessary pursuant to Federal Rule of Civil Procedure 26(e)(1).
28    //



                                                      –3–
                  DEFENDANT GIVE TV, LLC’S INITIAL DISCLOSURES - Case No. 2:18-CV-02365-MWF-PLA
     Case 2:18-cv-02365-MWF-PLA Document 89 Filed 01/28/19 Page 4 of 5 Page ID #:416




1     DATED: January 28, 2019                   Respectfully submitted,
2
                                                A|D|Y LAW GROUP, P.C.
3

4

5                                               By:      /s/ Liza Youssefyeh
6
                                                      Liza Youssefyeh (State Bar No. 192945)
                                                      liza@adylaw.com
7                                               Attorneys for Defendant
                                                GIVE TV LLC
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   –4–
               DEFENDANT GIVE TV, LLC’S INITIAL DISCLOSURES - Case No. 2:18-CV-02365-MWF-PLA
     Case 2:18-cv-02365-MWF-PLA Document 89 Filed 01/28/19 Page 5 of 5 Page ID #:417



                                                    PROOF OF SERVICE
1

2     I am a resident of the United States, over the age of eighteen years, and not a party to the within action. My
      business address is 1925 Century Park East, Suite 220, Los Angeles, California 90067. On January 28, 2019, I
3     served the documents described as follows:

4                                          DEFENDANT’S INITIAL DISCLOSURES
5
      on interested parties in this action by placing true copies thereof enclosed in sealed envelopes addressed as
6     follows:

7             Aryn Sobo
              THE HEARST CORPORATION
8
              300 West 57th Street, 40th Floor
9             New York, New York 10019-3792

10
      [X] United States Mail - I am readily familiar with this firm’s practice for the collection and processing of
11    correspondence for mailing with the United States Postal Service. On this day, I caused such envelope, with
      the postage prepaid, to be placed for deposit in the United States Mail at Los Angeles, California, following
12    ordinary business practices.
13
      [ ] Personal Service – I caused such envelope to be delivered by hand to the office(s) of the
14    addressee(s) noted above.
15    [ ] Facsimile – Based on an agreement of the parties to except service by fax transmission, I faxed the
16
      documents to the person(s) listed above, at the fax numbers listed above. No error was reported by the fax
      machine that I used.
17
      [ ] Same Day Courier – I caused such envelope to be delivered by courier, via same day service, to the
18    office(s) of the addressee(s) noted above.
19
      [X] State – I declare under the laws of the State of California that the foregoing is true and correct.
20
      [ ] Federal – I declare (or certify, verify, state) that the foregoing is true and correct, and that I am employed
21    in the offices of a member of the bar of the State of California. Service of process in the manner specified
      above was done at the direction of a member of the California bar at whose direction the service was made.
22

23    Executed this 28th day of January 2019 at Los Angeles, California 90067.

24
                                                                         /s/ Liza Youssefyeh______
25
                                                                                Liza Youssefyeh
26

27

28




                                                            –5–
                  DEFENDANT GIVE TV, LLC’S INITIAL DISCLOSURES - Case No. 2:18-CV-02365-MWF-PLA
